Exhibit 10.19








January 31, 2020


Jeffrey C. Hawken
c/o Kilroy Realty Corporation
12200 W. Olympic Boulevard, Suite 200
Los Angeles, CA 90064


Re:
Extension of Employment Agreement



Dear Jeff:


Reference is made to that certain Employment Agreement between you, Kilroy
Realty Corporation, a Maryland corporation, and Kilroy Realty, L.P., a Delaware
limited partnership, amended and restated effective as of December 31, 2015, and
as subsequently amended by a letter agreement by and between such parties dated
February 28, 2019 (the “Employment Agreement”). This letter is to confirm our
agreement that the term of the Employment Agreement (as provided in Section 2 of
the Employment Agreement) will be extended by one year so that the Term (as
defined in the Employment Agreement) will end on March 1, 2021 (subject to
earlier termination as provided in Sections 6 and 7 of the Employment Agreement,
and subject to any further extension that may mutually be agreed to in writing).
Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its current terms. This letter may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
[Remainder of page left blank]






--------------------------------------------------------------------------------





If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign this letter where indicated below and return it to me.
 
 
KILROY REALTY CORPORATION
 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title: Executive Vice President and Chief Financial Officer


 
 
 
 
By:
/s/ Heidi R. Roth
 
 
Name: Heidi R. Roth
Title: Executive Vice President and Chief Administrative Officer


 
 
 
 
 
KILROY REALTY, L.P.
 
 
 
 
By:
KILROY REALTY CORPORATION
 
 
Its: General Partner
 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title: Executive Vice President and Chief Financial Officer


 
 
 
 
By:
/s/ Heidi R. Roth








 
Name: Heidi R. Roth
Title: Executive Vice President and Chief Administrative Officer





Accepted and Agreed:
 
/s/ Jeffrey C. Hawken
Jeffrey C. Hawken





